 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocal 345, Brotherhood of Utility Workers of NewEngland, Incorporated (New England PowerService Company) and Robert A. Parker, Jr.,Local 345, Brotherhood of Utility Workers of NewEngland, Incorporated, and the Brotherhood ofUtility Workers of New England, Incorporatedand Robert A. Parker, Jr. Cases l-CB-2971and 1-CB-3230April 30, 1982THIRD SUPPLEMENTAL DECISIONAND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 8, 1980, the National Labor RelationsBoard issued its Second Supplemental Decision andOrder in this proceeding' in which it declined toreexamine the Administrative Law Judge's substan-tive findings in light of Respondents' exceptions,but instead entered an Order which conformed tothe remedy set forth by the Administrative LawJudge, and which was reflected in the Board's FirstSupplemental Decision and Order in this proceed-ing. Thereafter, the General Counsel applied to theUnited States Court of Appeals for the First Cir-cuit for summary entry of a supplemental judgmentenforcing the Board's Second Supplemental Order.The court denied this application, vacated theBoard's Order, and remanded the case to the Board"for consideration of [R]espondents' exceptions tothe unfair labor practice violations found by theAdministrative Law Judge insofar as those viola-tions form the basis for the additional relief ordered[in the First Supplemental Order]. .... 2On March 2, 1981, the Board accepted thecourt's remand and notified the parties that theycould file statements of position with regard to theissues raised by the remand. Subsequently, theGeneral Counsel and Respondents filed statementsof position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire case in lightof the record, the court's memorandum and order,and the statements of position on remand and wenow enter the following findings:1. In its Second Supplemental Decision, theBoard, in response to the first remand of this caseby the court,3entered an Order which conformed'250 NLRB 469.2 The court's decision was in an unpublished memorandum and orderentered January 13, 1981.'N.LR!B. v. Local 345, Brotherhood of Utility Workers of New England,Inc, 612 F.2d 598 (lst Cir. 1980).261 NLRB No. 73to the remedy recommended by the AdministrativeLaw Judge. The Board did so because it read thecourt's remand as permitting Respondents the rightto file exceptions to the Board's previous Order inthis case,' but not to the substantive findings of theAdministrative Law Judge. As noted above, thecourt has again remanded the case to the Board sothat Respondents may file exceptions to such sub-stantive findings. Thus, it should be noted that thisDecision represents the first instance in which theBoard has considered the substantive unfair laborpractice findings in this case. We now turn to thisconsideration.2. The relevant facts are as follows: In April1975,5 the contract between the InternationalBrotherhood of Electrical Workers, AFL-CIO(IBEW), and the Company expired. The IBEWwent on strike and picketed the Employer. Re-spondent Local 345, Brotherhood of Utility Work-ers of New England, Incorporated (Local 345 orthe Union), held a membership meeting on April 17to decide how to respond to the IBEW strike.Local 345 decided to honor the IBEW picket line.Between April 18 and June 20, certain members ofLocal 345 refused to cross the IBEW picket line.The Administrative Law Judge found that the re-fusal of Local 345's members to work in deferenceto the IBEW picket line constituted a work stop-page in breach of the no-strike provision of thethen-existent contract between Local 345 and theEmployer.6However, many members of Local 345crossed the picket line and continued to work forthe Employer. The contract between Local 345and the Employer expired on June 20. Thereafter,Local 345 commenced its own strike against theEmployer, which lasted until September 14.During the sympathy strike by Local 345 in sup-port of the IBEW, Local 345 paid Blue Cross-BlueShield (BC-BS) health benefit premiums for thoseof its members who did not cross the IBEW picketline. The Employer had notified striking employeesthat their health benefits payments would bestopped. Local 345 paid the health benefits forthose who could not afford to pay premiums ontheir own.7Local 345 also continued paying these'That Supplemental Decision and Order was not reported in Boardvolumes.sAll dates hereinafter are in 1975 unless otherwise indicated.' Respondents have never excepted to this conclusion by the Adminis-trative Law Judge, nor have they excepted to the Administrative LawJudge's further finding that fines levied by Local 345 and upheld by theBrotherhood of Utility Workers of New England, Incorporated, againsttwo members who crossed the IBEW picket line violated Sec. 8(bXIXA)of the Act. In the absence of exceptions, we adopt these conclusions andfindings. But see International Union of Operating Engineers Local Union18, AFL-CIO (Davis.McKee, Inc.), 238 NLRB 652 (1978).7 At the meeting of April 17, when Local 345's members decided notto cross the IBEW picket line, the question of Blue Cross-Blue ShieldContinued512 LOCAL 345, BROTHERHOOD OF UTILITY WORKERS OF NEW ENGLANDpremiums when it conducted its own strike. Inorder to pay these and other unspecified debts in-curred during the strike, Local 345 obtained twoloans. These loans were obtained pursuant to au-thorization received at union meetings. In October,subsequent to the end of the strike, Local 345'smembership also voted to increase dues in order tomeet its financial obligations, including the repay-ment of the loans. Lastly, during the time of thestrike, Local 345 members who did not cross theIBEW picket line paid no dues for that period.Local 345 members who worked, however, haddues deducted by the Employer.9The General Counsel contends that RespondentLocal 345 "condoned" the activity of those mem-bers who honored the IBEW picket line fromApril 18-June 20 (and thereby breached the no-strike provision), but "punished" those memberswho crossed the picket line and went to work. TheGeneral Counsel asserts that Respondents con-doned the activities of those who honored thepicket line by paying their BC-BS payments, byforgiving their dues obligations from April 18-June20, and by increasing the dues of all members topay debts incurred to pay the health benefits pre-miums during the sympathy strike. The GeneralCounsel argues that by these actions Local 345 vio-lated Section 8(b)(l)(A) of the Act. We do notagree.At the outset, we note that Section 8(b)(1)(A) ofthe Act makes it an unfair labor practice for alabor organization or its agents "to restrain orcoerce employees in the exercise of the rights guar-anteed in Section 7: Provided, that this paragraphshall not impair the right of a labor organization toprescribe its own rules with respect to the acquisi:tion or retention of membership therein." As theSupreme Court has stated:Section 8(b)(1)(A) is a grant of power to theBoard limited to authority to proceed againstunion tactics involving violence, intimidation,and reprisals or threats thereof-conduct in-volving more than the general pressures uponpayments was rained. Local 345's response was that, if individual memre-ben could not pay the premiums, Local 345 would "try" to arrange tohave them paid. The Union had paid for such benefits in the past. Therecord indicates that many members who honored the IBEW picket linepaid their own premiums, or arranged coverage under a spouse's plan.Approximately 159 premiums were paid by Local 345.'The dues were increased from S1.25 per week to $3.25 per week.'The contract between Local 345 and the Employer contained aunion-security provision and a dues-checkoff provision. During the strike,dues were also deducted for those members earning vacation or sick pay.Local 345's bylaws state that dues can be forgiven when members are onstrike.persons employed by the affected employersimplicit in economic strikes. 1And, pursuant to the proviso to Section 8(bX1XA),the Board and the courts have distinguished be-tween internal and external enforcement of unionrules. The Supreme Court has noted that "Con-gress did not propose any limitations with respectto the internal affairs of unions, aside from barringenforcement of a union's regulations to affect amember's employment status."" Thus, unions maypass, and operate under, a myriad of rules govern-ing internal affairs as long as those rules encompassa legitimate union interest, impair no policy imbed-ded in the labor laws, and are reasonably enforcedagainst members who can leave the union and thusescape the effect of the rule. 12With these principles in mind, we conclude thatthe Union action complained of here cannot beheld to have restrained or coerced employees inthe exercise of their Section 7 rights within themeaning of Section 8(b)(1)(A) of the Act. Thus, itis apparent on this record that the Union's conductin providing benefits and forgiving the dues ofstrikers does not constitute direct action, as woulda fine for example,13to interfere with the employ-ment status of members who exercised their rightto cross the picket line and return to work. Nordid the Union by indirect means penalize thosemembers who chose to work. Thus, as noted previ-ously, members who worked continued to receivethe full benefits, including health benefits, providedunder the established collective-bargaining agree-ment, and continued, pursuant to their unrevokedcheckoff authorizations, to pay dues. In sum, thosemembers who continued to work were in exactlythe position, insofar as their employment status wasconcerned, that they would have been in had therebeen no strike.It is true, as the General Counsel urges, that theUnion provides some assistance in the form ofhealth benefits to strikers and that it forgave duesof strikers while they were on strike and hence not'o N.LR.B. v. Drivers, Chauffeur Helper Local Union Na 639, Inter-national Brotherhned of Teamters, Chauffurs Warehouemen and Helprsof America [Curis Bro, Inc.], 362 U.S. 274, 290 (1960)." N.LR. v. Allis-Chalmers Mfg Ca, 388 U.S. 175, 195 (1967). SeeScofield v. NLR.a, 394 U.S. 423 (1969); National Maritime Union, 78NLRB 971 (1948), enfd. 175 F.2d 686 (2d Cir. 1949)."Scofield, supra, 394 U.S. at 430." See above, fn. 6. At one union meeting after the sympathy strike, thequestion of the dues forgiveness was raised. One of the union officers saidback dues would not be requested, and those who had worked had topay dues "because they worked." The union trearer confirmed thisviewpoint, stating that he did not believe that those who had not crossedthe IBEW picket line were required to pay dues because "they weren'tworking, and they had no money coming in." Thus, merely because theunion president may have also mid that those who honored the picketline would not be charged back dues "because they were good unionmembers" does not, without more, establish a violation of the Act513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking. It can also be granted that the cost of thisassistance and the loss of revenues from dues, likeother union costs, is ultimately borne by the gener-al membership, either by special assessments or byincreased dues. Nonetheless we fail to see, nor arewe directed to any relevant precedent which holds,that such remote and exiguous impact is a sufficientpredicate for our intrusion in internal union affairsand for a finding of an 8(b)(1)(A) violation.14Indeed, it seems self-evident that not all unionmembers will be satisfied with every action takenby their union but their dissatisfaction does not ofitself establish a violation of our Act. 1 According-ly, in the circumstances, we shall dismiss this alle-gation of the complaint. t6ORDERIt is hereby ordered that the Respondents, Local345, Brotherhood of Utility Workers of New Eng-land, Incorporated, and the Brotherhood of UtilityWorkers of New England, Incorporated, their offi-cers, agents, and representatives, shall:1. Cease and desist from:(a) Assessing fines against or otherwise disciplin-ing members for not engaging in or participating ina work stoppage during the existence of a no-strikeclause between Respondents and the Employer,whether said work stoppage be in furtherance ofdirect demands of Respondents and their membersor in furtherance of demands of any other union orlocal.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action which itis found will effectuate the policies of the Act:(a) Rescind the fines assessed upon membersRobert Parker and Mary Label for having crossedthe picket line of the IBEW during the period ofsuch picket line from April 18 through June 19,1975, and inform each of them by letter that saidfine has been rescinded.(b) Return to Parker and Label any money paidtoward those fines.' It appears on the record before us that the actions complained ofwere undertaken only after votes at regular union meetings. In any event,it is not within our jurisdiction nor do we pas on the question of wheth-er for some reason the Union's conduct may have violated some otherprovision of state or Federal law under which aggrieved members mayhave redress."I Cf. Ford v. uffzman, 345 U.S. 330 (1952); United Food and Commer-Ical Workers Inarnional Unios AFL-CIO, and i Loal 222 (Iowa Beefmoews, and/or Fanrm Prodcta Inc., 245 NLRB 1035 (1979); Interna-ional Union of Elevator Constnors Loal Union Na & AFL-CIO (SonFruMc/L Eitrem Ca), 243 NLRB 53 (1979).'I We have *ho concluded that, in the present posture of this case, Re-spondents should not now be required to mail to each member a letteradviins them that Respondents violated the Act. The posting of thenotice should be ufficient to inform members of Respondents' unlawfulconduct(c) Expunge from all records any indication ofcharges, trials, or fines relating to Parker andLabel.(d) Post at their offices copies of the attachednotice marked "Appendix."'7 Copies of said notice,on forms provided by the Regional Director forRegion 1, after being duly signed by Respondents'authorized representatives, shall be posted by Re-spondents immediately upon receipt thereof, and bemaintained by them for 60 consecutive days there-after, in conspicuous places, including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(e) Mail or deliver to the Regional Director forRegion 1 copies of said Appendix for posting byNew England Power Service Company, if saidEmployer is willing, at all places where notices toits employees are customarily posted.(f) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.IT IS FURTHER ORDERED that the complaint inthis proceeding be, and it hereby is, dismissed inso-far as it alleges violations of the Act not hereinfound.a' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT assess fines or otherwise dis-cipline members for not engaging or partici-pating in a work stoppage in violation of theno-strike clause between the undersignedunion, Local 345, Brotherhood of UtilityWorkers of New England, Incorporated,whether the work stoppage is in furtherance ofdirect demands of the undersigned and itsmembers, or in furtherance of demands of anyother union or local.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them under Section 7 ofthe National Labor Relations Act.514 LOCAL 345, BROTHERHOOD OF UTILITY WORKERS OF NEW ENGLANDWE WILL rescind the fines assessed uponmembers Robert Parker and Mary Label forhaving crossed the picket line of the IBEWduring the period of such picketing from April18 through June 19, 1975; return to Parker andLabel any money paid toward those fines; andexpunge from all records any indication ofcharges, trials, or fines relating to Parker andLabel.LOCAL 345, BROTHERHOOD OF UTIL-ITY WORKERS OF NEW ENGLAND,INCORPORATED; THE BROTHERHOODOF UTILITY WORKERS OF NEW ENG-LAND, INCORPORATED515